DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and remarks filed on 5/19/2022 are acknowledged.  Claims 40 and 58 are amended.  Claims 40-58 are pending and are currently under examination.

Claim Rejections Withdrawn
The rejection of claim 58 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention is withdrawn in light of applicant’s amendment to the specification.

The rejection of claim 58 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendment thereto.

The rejection of claim 58 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The provisional rejection of claims 40-58 on the ground of nonstatutory double patenting as being unpatentable over claims 60-79 of copending Application No. 17/226,148 (reference application) is maintained for the reasons set forth in the previous office action. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are recited in the copending claims.  The claims are clearly anticipated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has not traversed this rejection.

The provisional rejection of claims 40-41, 44-50, and 52-58 on the ground of nonstatutory double patenting as being unpatentable over claims 68-57 of copending Application No. 16/247,834 (reference application) is maintained for the reasons set forth in the previous office action. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  
The instant claims are drawn to methods of increasing microbiotia diversity by administering a composition comprising a strain of Bacteroides thetaiotaomicron comprising a 16S rRNA gene sequence with at least 95% sequence identity to one of SEQ ID NO:1-12, wherein the subject has a reduced level of microbiota diversity relative to a healthy subject.  
The copending claims are drawn to methods of treating an inflammatory disorder in a subject by administering a pharmaceutical composition comprising the Bacteroides thetaiotaomicron strain deposited under accession number NCIMB 42341.  The inflammatory disorders include IBS, IBD, and Crohn’s among other disorders.  The copending claims include the method where the composition is formulated for oral administration, the strain is viable, and where the composition contains a single strain.  As one cannot separate the characteristics of a product from that product, administration of the same product to the same population would necessarily lead to the same effects.  Therefore, the limitations recited in instant claims 41 and 47-49 would inherently be met by practicing the method of the copending claims.  While the copending claims do not recite that the composition is formulated as a tablet, capsule, or powder, these are some of the most common forms of orally administered pharmaceutical compositions.  Therefore, their use would have been obvious because it would be applying a known technique to a known product ready for improvement to yield predictable results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant argues:
That the amended claims are drawn to methods of increasing the microbiota diversity in a subject and the claims require the subject to have a reduced level of microbiota diversity relative to a healthy subject.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
As to the goal of the method, one would necessarily be increasing the microbiota diversity in the subject when practicing the method of the copending claims.  In addition, as evidenced by the instant specification, the instant claims, and what is well known in the art, subjects with Crohn’s disease (among other conditions) have reduced microbiota diversity relative to a healthy subject.  Therefore, the subjects in the copending claims would have had reduced microbiota diversity.


35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claim(s) 40-41 and 44-58 under 35 U.S.C. 102(a)(1) as being anticipated by Patterson et al (WO2016/102950; IDS filed 12/10/2021) is maintained for the reasons set forth in the previous office action.
The instant claims are drawn to methods of increasing microbiotia diversity by administering a composition comprising a strain of Bacteroides thetaiotaomicron comprising a 16S rRNA gene sequence with at least 95% sequence identity to one of SEQ ID NO:1-12, wherein the subject has a reduced level of microbiota diversity relative to a healthy subject.
The strain NCIMB 42341 is disclosed in the instant specification as comprising SEQ ID NO:1.
Patterson et al disclose pharmaceutical compositions comprising Bacteroides thetaiotaomicron NCIMB 42341 and a pharmaceutically acceptable excipient, carrier, or diluent (see page 1, lines 29-31 and page 16, lines 30-33).  The composition is formulated for oral administration, contains live cells, is lyophilized, and can be in the form of a tablet, capsule, or powder (see page 20, lines 20-26).  Patterson et al states that the composition may include other bacterial species, which means that the composition also may not include other species (see page 20, lines 26-27).  The composition is administered in order to treat disorders including IBS, IBD, and Crohn’s (see claims 16 and 29).   As one cannot separate the characteristics of a product from that product, administration of the same product to the same population would necessarily lead to the same effects.  Therefore, the limitations recited in claims 41 and 47-49 would inherently be met by practicing the methods disclosed by Patterson et al.  As evidenced by the instant specification, the instant claims, and what is well known in the art, subjects with Crohn’s disease (among other conditions) have reduced microbiota diversity relative to a healthy subject.  Therefore, the subjects in the Patterson would have had reduced microbiota diversity.
Applicant argues:
That the amended claims require the subject to have a reduced level of microbiota diversity relative to a healthy subject.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
As evidenced by the instant specification, the instant claims, and what is well known in the art, subjects with Crohn’s disease (among other conditions) have reduced microbiota diversity relative to a healthy subject.  Therefore, the subjects in the reference would have had reduced microbiota diversity.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/            Primary Examiner, Art Unit 1645